Citation Nr: 0702522	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-07 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.  

2.  Entitlement to service connection for back disability, 
including instrumented thoracic fusion, plasmacytoma of T4.

3.  Entitlement to service for gastroenteritis. 

4.  Entitlement to service connection for pruritis.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for disability 
manifested by fatigue. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to 
January 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in December 2004, and a 
substantive appeal was received in March 2005.  In his 
substantive appeal, the veteran requested a Board hearing at 
the local RO, which was subsequently withdrawn in June 2005.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam or in Korea from 
April 1968 to July 1969.  

2.  Multiple myeloma was not manifested during the veteran's 
military service or for many years thereafter, nor is 
multiple myeloma otherwise related to the veteran's active 
duty service, including exposure to herbicides.

3.  Back disability, including instrumented thoracic fusion, 
plasmacytoma of T4, was not manifested during the veteran's 
military service or for many years thereafter to include as 
secondary to any service-connected disability, nor is it 
otherwise related to the veteran's active duty service, 
including exposure to herbicides.

4.  Gastroenteritis was not manifested during the veteran's 
military service or for many years thereafter, nor is it 
otherwise related to the veteran's active duty service, 
including exposure to herbicides.

5.  Pruritis was not manifested during the veteran's military 
service or for many years thereafter, nor is it otherwise 
related to the veteran's active duty service, including 
exposure to herbicides.

6.  Bronchitis was not manifested during the veteran's 
military service or for many years thereafter, nor is it 
otherwise related to the veteran's active duty service, 
including exposure to herbicides.

7.  Disability manifested by fatigue was not manifested 
during the veteran's military service or for many years 
thereafter, nor is it otherwise related to the veteran's 
active duty service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by 
active service, nor may it be presumed to be incurred in or 
aggravated by such service as secondary to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2006).

2.  Back disability, including instrumented thoracic fusion, 
plasmacytoma of T4,
was not incurred in or aggravated by active service, nor is 
it proximately due to a service-connected disability or 
presumed to be incurred in or aggravated by such service as 
secondary to exposure to herbicides.  38 U.S.C.A. §§ 1110, 
1116, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d), 3.307, 3.309, 3.310 (2006).

3.  Gastroenteritis was not incurred in or aggravated by 
active service, nor may it be presumed to be incurred in or 
aggravated by such service as secondary to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2006).

4.  Pruritis was not incurred in or aggravated by active 
service, nor may it be presumed to be incurred in or 
aggravated by such service as secondary to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2006).

5.  Bronchitis was not incurred in or aggravated by active 
service, nor may it be presumed to be incurred in or 
aggravated by such service as secondary to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2006).

6.  Disability manifested by fatigue was not incurred in or 
aggravated by active service, nor may it be presumed to be 
incurred in or aggravated by such service as secondary to 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a February 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the February 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in February 2003, which was prior to 
the June 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, private treatment 
records and VA treatment records.  As in this case, where 
there is no showing of a link between the veteran's current 
disabilities and his active service, a VA medical examination 
is not necessary.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.  In 
February 2004, the veteran signed a statement indicating that 
he had no further evidence to submit or tell the RO about.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Multiple Myeloma

The veteran is seeking service connection for multiple 
myeloma, claimed as secondary to exposure to herbicides while 
stationed in Korea.  Service medical records are completely 
silent for findings of complaints, treatment, or diagnosis of 
multiple myeloma.  The Board notes that in his May 1975 
contemporaneous history for a United States Army Reserve 
service examination, the veteran did indicate that he had a 
tumor, growth, cyst or cancer.  However, the notes section 
indicated that the veteran had a calcium deposit on the left 
ankle that was treated in 1974, which was after discharge 
from active duty.  The May 1975 reserve service examination 
indicated that an x-ray showed the ankle as normal.  The 
contemporaneous history also indicated that the veteran had a 
cyst on his eye lid at age 11.  Thus, it appears that in his 
history, the veteran was referring to these two disorders, 
which are not relevant to the instant analysis.  Service 
personnel records show that the veteran was stationed in 
Korea from November 1969 to January 1971, but had no service 
in Vietnam.  

The first post service treatment record showing a diagnosis 
of multiple myeloma is an April 2001 private hospital 
discharge summary, 30 years after discharge from active duty 
service.  Private medical records showed that in April 2001, 
the veteran was admitted to the private hospital for a T4 
laminectomy, transpedicular, posterior vertebrectomy, and 
instrumented thoracic fusion, after an MRI of the thoracic 
spine showed a mass at T4 compressing the spine cord 
posteriorly.  A biopsy was consistent with multiple myeloma.  
Subsequent private treatment records showed continuing 
treatment for the multiple myeloma.  These records do not 
provide an opinion as to etiology of the veteran's multiple 
myeloma. 

The Board has also reviewed VA treatment records from October 
2002 to August 2004.  These records simply showed that the 
veteran was being treated for multiple myeloma by private 
physicians.

Even though the veteran was in service during the applicable 
time period and has one of the enumerated diseases presumed 
to be caused by exposure to herbicides, the evidence of 
record does not confirm that the veteran served in Vietnam 
and, thus, presumed to have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(f).  The veteran's personnel and service 
medical records do not indicate service in Vietnam.  However, 
the veteran claimed he was exposed to herbicides while 
stationed in Korea.  As for exposure to herbicides outside of 
Vietnam, VA has information regarding Agent Orange used in 
Korea along the DMZ.  

The United States Department of Defense has confirmed that 
Agent Orange was used from April 1968 through July 1969 along 
the DMZ.   Both the 2nd and 7th Infantry Divisions, United 
States Army, had elements in the affected area at the time 
Agent Orange was being used.  The Veterans Benefits 
Administration (VBA) provided guidance in May 2003 concerning 
claims for diseases based on exposure to herbicide agents 
used in Korea during the Vietnam era.  VBA advised that 
information obtained through the Department of Defense 
disclosed that herbicide agents were used in Korea along the 
DMZ, and in particular for the period from April 1968 through 
July 1969.  Based on these facts, VBA advised that claims for 
veterans who served in Korea during this period should be 
developed for such exposure, and that if a veteran was so 
exposed, the presumptions found in 38 C.F.R. § 3.309(e) would 
apply.

Nevertheless, the veteran was not stationed in Korea during 
the period of April 1968 to July 1969 when Agent Orange was 
used.  Personnel records showed that the veteran was first 
stationed in Korea in November 1969, four months after the 
time period when Agent Orange was found to be used in Korea.  
Thus, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board also recognizes the veteran's contentions that he 
was exposed to herbicides because he hunted and ate game 
animals while stationed in Korea that had been exposed to 
herbicides.  However, there is no competent medical or 
scientific evidence to support this contention.  As a lay 
person, the veteran is not qualified to offer a medical 
opinion as to etiology of his disability.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The veteran has also contended that the dates used when 
determining whether herbicides were used in Korea should be 
from September 1, 1967 to August 31, 1971 as provided in 
38 U.S.C.A. § 18.21, which pertains to benefits for children 
of certain Korea service veterans born with spina bifida.  
However, this statute is not relevant to the issue at hand as 
it pertains specifically to children of veteran's with spina 
bifida.  Moreover, this statute does not state that all 
veterans who were stationed in Korea during this period are 
presumed exposed to herbicide agents.  Rather, under this 
statute, if a veteran served in Korea during this period, the 
Secretary of VA and Secretary of Defense must then determine 
whether the veteran was exposed to herbicide agents.  For 
purposes of 38 C.F.R. § 3.309(e), which is the applicable 
regulation concerning disease associated with exposure to 
herbicide agents, the Department of Defense has already found 
that Agent Orange was only used from April 1968 to July 1969 
along the DMZ in Korea.  Thus, as the Department of Defense 
has already made this determination with respect to the 
applicable regulation in the instant case, the Board finds 
that further confirmation from the Department of the Defense 
is not necessary and that the use of the alternative dates 
specified in 38 U.S.C.A. § 18.21 would be incorrect. 

Further, as there is no evidence of multiple myeloma while in 
service or for 30 years after service; nor any competent 
medical evidence linking the veteran's multiple myeloma to 
service, the Board must also find that the preponderance of 
the evidence is against the veteran's claim for multiple 
myeloma under a direct theory of entitlement or the one year 
presumption for malignant tumors.  See Combee.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Back Disability, including Thoracic Fusion, Plasmacytoma of 
T4

The veteran is also claiming entitlement to service 
connection for back disability, claimed as thoracic fusion, 
plasmacytoma of T4.  The veteran's service medical records 
are silent with respect to any complaints of back pain or 
injury to the back.  The December 1970 service examination 
prior to discharge showed that the spine was evaluated as 
clinically normal.  In his contemporaneous medical history, 
the veteran expressly denied back trouble of any kind.  A May 
1975 service examination for the United States Army Reserves, 
which was four years after discharge from active duty, again 
showed that the spine was evaluated as clinically normal.  In 
his contemporaneous medical history, the veteran expressly 
denied recurrent back pain.  

Private post service treatment records showed that the 
veteran initially presented in February 2001 for 
interscapular back pain.  He was initially treated for a 
herniated disk.  However, as discussed above, an MRI of the 
thoracic spine showed a mass at T4 compressing the spinal 
column posteriorly.  In April 2001, the veteran underwent a 
posterior T4 laminectomy with transpedicular, posterior 
vertebrectomy and tumor resection as well as posterior fusion 
of T2-T6.  A biopsy was consistent with multiple myeloma.

Therefore, based on the medical evidence of record, it 
appears that the underlying cause for the thoracic fusion, 
plasmacytoma of T4, is the veteran's diagnosed multiple 
myeloma.  The Board notes that service connection is 
warranted for a disability, which is proximately due to, or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.  However, in the instant case, the Board has 
concluded that service connection is not warranted for 
multiple myeloma.  Thus, as the underlying disability is not 
service-connected, service connection cannot be granted for 
thoracic fusion, plasmacytoma of T4 as secondary to the 
veteran's multiple myeloma.  The Board notes that the 
February 2003 VCAA notice did not address the information and 
evidence needed to establish service connection based on a 
secondary theory of entitlement.  However, as there is no 
legal merit under a secondary theory of entitlement because 
the veteran is not service-connected for the underlying 
disability, the VCAA is not applicable.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).

The veteran has also stated that this disability is due to 
exposure to herbicides, which appears to be related to his 
claim for multiple myeloma as these two issues are 
intertwined.  However, as discussed above, there is no 
evidence that the veteran was exposed to herbicides while on 
active duty as he was never stationed in Vietnam and was not 
stationed in Korea during the period from April 1968 to July 
1969.  Moreover, this disability is not included in the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e) as 
being presumed due to herbicide exposure

Moreover, there is no medical evidence that any current back 
disability, including thoracic fusion at T4, is directly 
related to the veteran's active duty service.  There was no 
evidence of a back disability while in service nor is there 
any evidence linking any current back disability directly to 
service.  Thus, a preponderance of the evidence is also 
against the veteran's claim for back disability under a 
direct theory of entitlement.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Gastroenteritis, Pruritis, Bronchitis, and Disability 
Manifested by Fatigue

The veteran is also seeking service connection for 
gastroenteritis, pruritis, bronchitis and a disability 
manifested by fatigue.  The veteran's service medical records 
showed that the veteran suffered from chronic bronchitis, 
gastroenteritis and pruritis, as well as an upper respiratory 
infection and influenza syndrome, at various times while on 
active duty.  The service medical records are silent with 
respect to any additional complaints of fatigue.  On the 
veteran's December 1970 examination prior to discharge, the 
lungs and chest, abdomen and skin were all evaluated as 
clinically normal.  In his contemporaneous medical history, 
the veteran expressly denied any skin diseases or stomach 
trouble, but he did indicate the he had a chronic cough, 
which was noted as dating back to January 1970.  In January 
1971, the veteran signed a statement that there had been no 
change in his medical condition since his last service 
examination in December 1970.  The May 1975 service 
examination for the United States Army Reserves also showed 
that the lungs and chest, abdomen, and skin were evaluated as 
clinically normal.  However, in his contemporaneous history, 
the veteran did report having had skin diseases and a chronic 
cough.

The claims file does not contain any post service treatment 
records with respect to any of these disabilities.  The 
medical evidence of record primarily pertains to the 
veteran's multiple myeloma and associated symptoms, and do 
not contain any diagnosis for these separate disabilities on 
appeal.  

Again, the veteran has claimed that these disabilities are 
related to exposure to herbicides.  However, as discussed 
above, there is no evidence that the veteran was exposed to 
herbicides while on active duty as he was never stationed in 
Vietnam and was not stationed in Korea during the period from 
April 1968 to July 1969.  Moreover, these disabilities are 
not included in the enumerated disabilities listed under 38 
C.F.R. § 3.309(e) as being presumed due to herbicide 
exposure.    

Therefore, based on the evidence of record, the preponderance 
of the competent medical evidence is against a finding that 
any of the in service injuries or diseases were 
manifestations of chronic disabilities.  Instead, the medical 
evidence shows that the in service incidents were acute in 
nature and had resolved by the time of the veteran's 
discharge from service.  This is supported by the December 
1970 and May 1975 service examinations which evaluated the 
lungs and chest, abdomen and skin as clinically normal.  
Further, the Board finds it significant that there are no 
medical records pertaining to any of these issues after the 
veteran's discharge from active duty so there is no 
supporting evidence of continuity of pertinent symptomatology 
since service.  The Court has indicated that in the absence 
of proof of a present disability, there can be no valid claim 
for service connection.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  Id. at 225.  Moreover, despite the 
lack of medical evidence of current manifestations of these 
disabilities, assuming that the veteran does currently suffer 
from these disabilities, there is still no competent medical 
evidence of record linking any of these disabilities to any 
injuries or diseases in service.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the veteran's claims 
for service connection for gastroenteritis, pruritis, 
bronchitis and a disability manifested by fatigue, to include 
as secondary to exposure to herbicides.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


